 ROSEHILL CEMETERY ASSN.Rosehill Cemetery AssociationandCemetery Work-ers and Greens Attendants Union, Local 365,Service Employees InternationalUnion, AFL-CIO. Case 22-CA-1427310 September 1986DECISIONAND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONUpon a charge filedby theUnion 18 February1986,the General Counsel of the National LaborRelations Board issued a complaint 4 April 1986againstRosehillCemetery Association, the Re-spondent,alleging that it has violated Section8(a)(5) and(1)of the National Labor RelationsAct.The complaint alleges that on 30 September1985,following a Board election in Case 22-RC-8643, the Union was certified as the exclusive col-lective-bargaining representative of the Respond-ent's employees in the unit found appropriate. (Of-ficial notice is takenof the "record"in the repre-sentation proceeding as defined in the Board'sRules and Regulations,Secs. 102.68 and 102.69(g),amended Sept. 9, 1981, 46 Fed.Reg. 45922(1981);FrontierHotel,265NLRB 343 (1982).)The com-plaint further alleges that since 15October 1985the Respondent has refused to bargain with theUnion.Subsequently, theRespondent filed itsanswer admitting in part and denying in part theallegations in the complaint.On 14 May 1986 the General Counsel filed aMotion for Summary Judgment. On 16 May 1986the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted.The Respondentfiled a response.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Respondent's answer admits its refusal tobargain with the Union,but attacksthe validity ofthe certification based on its objections to the elec-tion and its position regarding two employees' su-pervisory status.The Respondent denies that theunit is appropriate because it anticipates a mergerwhich will change its operations and increase thework force size significantly.The GeneralCounselargues that all material issues have or could havebeen decided previously.We agree with the Gener-al Counsel.The record,including the record in Case 22-RC-8643, reveals that an election was held 6 No-425vember 1981 pursuant to a Stipulated ElectionAgreement.The tally ofballots shows that of ap-proximately 14 eligible voters,5 cast valid ballotsfor and 6 against the Union;there were 3 determi-native challenged ballots.The Respondent and theUnion filed objectionsto theelection.On 29 Janu-ary 1982the RegionalDirectorissued his reportrecommending that the challengesto two ballots besustained and that thethirdchallenged ballotremain unopened and uncounted as it was nolonger determinative.He also recommended thattheRespondent'sand theUnion'sobjections beoverruled. Further, the Regional Director directeda hearing to receive evidence concerning unallegedobjectionable conduct discovered during the inves-tigation.The Respondent and the Union filed timely ex-ceptionsto theRegional Director's recommenda-tions and on 26 July 1982 the Board issued a Deci-sion and Direction,' directing a hearing on the su-pervisorystatus of Manuel Luiz and Jose Elvir andon the objectionable conduct uncovered during theRegion's investigation.On 2 May1983 the hearingofficer'sReport andRecommendations on Challenged Ballots and Ob-jections issued, recommending overruling the chal-lenges toLuiz'and Elvir's ballots and opening andcounting their ballots.Having found that the Re-spondent engaged in objectionable conduct, thehearingofficerfurther recommendedthat, if theUnion did not receive a majorityof thevalid votescast after opening and countingLuiz'and Elvir'sballots, theelection beset aside and a new electiondirected.On 22 April1985 the Board issued a De-cision and Direction2affirming the hearing offi-cer's findings and conclusions and adopting his rec-ommendations,withsome modifications.Thereaf-ter, on 6 May 1985 a revised tally of ballots issuedrevealing a majority of valid ballots cast for theUnion.The Respondentfiledtimely objections to con-duct affecting the election results, allegingthat theRegionimproperlyhandled the challenged ballots,thereby compromising the ballots' integrity.On 5June 1985 the RegionalDirectorissued a SecondReport on Objections,recommending overrulingtheRespondent'sobjectionsand certifying theUnion.The Respondent filedexceptions to theSecondReport on Objections, whichthe RegionalDirectortreated asa motion forreconsideration,and on 9 July 1985 the RegionalDirectorissued anOrderdenying the Respondent'sMotion.On 30September1985 the Board,in an unpublished deci-1262 NLRB 1289 (1982).2 275 NLRB180 (1985).281NLRB No. 66 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion,certified the Union as the exclusive bargainingrepresentative of the employees in the unit de-scribed below.3On 9 October 1985 the Union requested in writ-ing that the Respondent bargain. On 15 October1985 the Respondent informed the Union,by letter,of its intent to test the Union's certification and hassince refused to bargain with the Union.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances,a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Respondent were orcould have been litigated in the prior representa-tion proceeding.The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence,nor does it allege anyspecial circumstances that would require the Boardto reexamine the decision made in the representa-tion proceeding.4We therefore find that the Re-spondent has not raised any issue that is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the entire record,the Board makes the fol-lowingFINDINGS OF FACTII.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowingthe electionheld 6 November 1981the Union was certified30 September 1985 as thecollective-bargaining representativeof the employ-ees in the following appropriate unit:All full-time and regular part-time employeesincluding grave diggers,foundation persons,truck and machine operators,and groundskeepersemployed bytheEmployer at itsLinden,New Jerseylocation but excludingofficeclerical employees, professional employ-ees,guards, interment supervisors, and allother supervisorsas definedin the Act.The Unioncontinuesto be the exclusiverepresent-ative under Section 9(a) of the Act.B. Refusalto BargainSince 9 October 1985 the Unionhas requestedthe Respondent to bargain,and since 15 October1985 the Respondent has refused.We find that thisrefusal constitutes an unlawful refusal to bargain inviolationof Section8(a)(5) and(1) of the Act.5CONCLUSION OF LAWBy refusing on and after15 October 1985 to bar-gain withthe Unionas the exclusivecollective-bar-gaining representative of employees in the appro-priateunit, the Respondent has engaged in unfairlaborpracticesaffectingcommercewithin themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.1.JURISDICTIONThe Respondent,a New Jersey corporation, isengaged in the operation of a cemetery providingburial services, burial plots,crypt spaces, and relat-ed items, located in Linden, New Jersey, where itannuallyderivesgross revenues in excess of$500,000 and purchases and receives products,goods, and materials valued in excess of $50,000 di-rectly from points outside the State. We find thatthe Respondent is an employer engaged in com-merce within the meaning of Section2(6) and (7)of the Act and that the Union is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.8Member Babson did not participate in the underlying representationproceeding.*Although the Respondent admits a merger with Rosedale Cemeteryhas been contemplated since 1977,it now claims that events in 1985 makethe merger likely Even in its 12 June 1986 response, however,the Re-spondent does not assert affirmatively that the merger has occurred, andwe therefore find the claimed merger too speculative a basis upon whichthe Respondent could lawfully refuse to bargain with the Union.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on requestwith theUnion,and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certificationas beginningthe datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).We deny the General Counsel's request that we order the Respond-ent to reimburse the Board and the Union for expenses related to thisproceeding. ROSEHILL CEMETERY ASSN.ORDERThe NationalLaborRelations Board orders thattheRespondent,RosehillCemetery Association,Linden,New Jersey, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain with Cemetery Workersand Greens Attendants Union,Local 365, ServiceEmployees International Union,AFL-CIO as theexclusive bargaining representative of the employ-ees in the bargaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Takethe following affirmative action neces-sary toeffectuate the policiesof the Act.(a)On request,bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and regular part-time employeesincluding grave diggers, foundation persons,truck and machine operators,and groundskeepers employed by the Employer at itsLinden,New Jersey location but excludingofficeclerical employees,professional employ-ees,guards, interment supervisors, and allother supervisors as definedin the Act.(b) Post at its facility in Linden,New Jersey,copies of the attached notice marked"Appendix."eCopies of the notice,on forms provided by the Re-gionalDirector for Region 22, after being signedby theRespondent'sauthorized representative,shallbe postedby theRespondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by anyother material.427(c)Notify theRegionalDirectorinwritingwithin 20 days from the date ofthisOrder whatstepsthe Respondent has taken to comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National LaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILLNOT refuse to bargainwith CemeteryWorkersand GreensAttendantsUnion,Local 365,Service Employees International Union,AFL-CIOas the exclusive representative of the employees inthe bargaining unit.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of therightsguaranteedyou by Section 7 ofthe Act.WE WILL,on request,bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time employeesincluding grave diggers, foundation persons,truckandmachine operators, and groundskeepersemployed bytheEmployer at itsLinden,New Jersey location butexcludingoffice clericalemployees, professional employ-ees,guards,interment supervisors, and allothersupervisors as definedin the Act.ROSEHILL CEMETERY ASSOCIATIONs If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."